Citation Nr: 1451842	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  97-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation for bladder dysfunction due to pelvic/bladder resection, currently rated as 40 percent disabling.
  
2.  Evaluation for resection of the axilla and neck lymph nodes, currently rated as noncompensable.

3.  Evaluation for abdomen scars, currently rated as 10 percent disabling.

4.  Evaluation for lung dysfunction due to chemotherapy, currently rated as 10 percent disabling.

5.  Evaluation for vision changes due to chemotherapy, currently rated as 10 percent disabling.

6.  Evaluation for Burkitt's lymphoma, to include liver resection, ileum resection, omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes, currently rated as 100 percent disabling.

7.  Evaluation for tinnitus, currently rated as 10 percent disabling.

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

9.   Entitlement to special monthly compensation based on a need for aid and attendance at the R1/R2 rate.


WITNESS AT HEARING ON APPEAL

The Appellant


INTRODUCTION

The Veteran had active service from February 1985 to October 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file has since been transferred to the RO in Denver, Colorado.

In June 2006, the RO granted service connection for bladder dysfunction and resection of the axilla and neck lymph nodes; 40 percent and noncompensable disability ratings, respectively, were assigned.  Service connection was also granted for tinnitus, abdomen scars, lung dysfunction, and visual changes; 10 percent disability evaluations were assigned for each.  The RO assigned an effective date of August 29, 2005 for all of these grants of service connection.  The RO also continued the Veteran's 100 percent evaluation for Burkitt's lymphoma, to include liver, ileum, bowel, peritoneum, and gallbladder resection with omentectomy, right hemicolectomy, multiple abdominal surgeries, and radiological changes.  The RO denied service connection for peripheral neuropathy of the upper extremities, as well as entitlement to special monthly compensation based on the need for aid and attendance at the R1/R2 rate.  The Veteran was notified of this decision and timely perfected an appeal.  He also requested a hearing on these issues.

The Veteran testified before a Veterans Law Judge (VLJ) in August 2006.  The hearing transcript is of record and the Veteran's hearing testimony does not include issues addressed in the June 2006 rating decision.  

In April 2007, the Board remanded consideration of the issues addressed in the June 2006 rating decision to afford the Veteran the hearing he requested on these issues.  The Veteran was afforded a hearing before the undersigned VLJ in July 2014.

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities and entitlement to special monthly compensation at R1/R2, as well as the issues of entitlement to increased ratings for bladder dysfunction, resection of the axilla and lymph nodes, abdomen scars, lung dysfunction, and vision changes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA's rating schedule does not provide for an evaluation higher than 10 percent for bilateral tinnitus; the Veteran already has this rating, and his tinnitus does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

2.  VA's rating schedule does not provide for an evaluation higher than 100 percent for Burkitt's lymphoma, to include liver resection, ileum resection , omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes; the Veteran already has this rating, and his Burkitt's lymphoma, to include liver resection, ileum resection, omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes, does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an evaluation higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  There is no legal basis for the assignment of an evaluation higher than 100 percent for Burkitt's lymphoma, to include liver resection, ileum resection , omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Codes 7343-7323 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here.  As the law and not the facts are dispositive, no further VCAA duty to assist or duty to notify are necessary.  

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  The undersigned Veterans Law Judge clarified the issues on appeal, identified evidentiary defects, and attempted to determine if there was additional outstanding evidence at the July 2014 videoconference hearing.   The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

Tinnitus

The Veteran requested an evaluation in excess of 10 percent for tinnitus, including a 10 percent evaluation for each ear.  A June 2006 rating decision granted service connection for this condition and assigned a 10 percent disability rating retroactively effective from August 29, 2005.  The RO assigned a 10 percent evaluation under Diagnostic Code (DC) 6260 because there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The Veteran appealed.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision. See Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  Additionally, the record does not present, and it has not been asserted, that the record presents such an exceptional or unusual disability picture as to warrant the assignment of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321 (2014).  In this regard, the Board notes that there has been no demonstration that the service-connected tinnitus is productive of marked interference with employment, beyond that contemplated in the current 10 percent rating, nor productive of frequent hospitalization, as to prevent the use of the regular rating criteria.  The diagnostic criteria adequately contemplate the Veteran's symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In sum, the Schedule for Rating Disabilities is shown to provide a fair and adequate basis for rendering a decision in this case. Consequently, referral for a higher rating on an extraschedular basis is not warranted. 

As there is no legal basis upon which to award a higher evaluation, to include a separate schedular evaluation for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Burkitt's Lymphoma

The Veteran requested an evaluation in excess of 100 percent for Burkitt's lymphoma, to include liver resection, ileum resection, omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes.  The Board observes that the Veteran has been rated 100 percent disabling for Burkitt's lymphoma since the effective date of the grant of service connection, October 11, 1986.  

The Veteran's service-connected Burkitt's lymphoma, to include liver resection, ileum resection, omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes has been assigned the maximum schedular rating available.  See 38 C.F.R. § 4.114, Diagnostic Code 7343-7323.  The award of a 100 percent schedular disability rating essentially renders moot a claim for an increased disability rating, as benefit sought on appeal has already been granted.  

Additionally, the record does not present such an exceptional or unusual disability picture as to warrant the assignment of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321 (2014).  In this regard, the Board notes that the Veteran is in receipt of special monthly compensation on account of his service-connected Burkitt's lymphoma, to include liver resection, ileum resection, omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes.    Consequently, referral for a higher rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.   Accordingly, the Veteran's claim is dismissed for lack of legal merit or legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The appeal with respect to the issue of entitlement to an increased rating for tinnitus is dismissed.

The appeal with respect to the issue of entitlement to an increased rating for Burkitt's lymphoma, to include liver resection, ileum resection, omentectomy, bowel resection, peritoneum resection, right hemocolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes, is dismissed.


REMAND

Given that the Veteran has not been examined since 2006, and that he asserts that his symptoms of his service-connected bladder dysfunction due to pelvic/bladder resection, resection of the axilla and neck lymph nodes, abdomen scars, lung dysfunction, and vision changes have worsened, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected bladder dysfunction due to pelvic/bladder resection, resection of the axilla and neck lymph nodes, abdomen scars, lung dysfunction, and vision changes on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Additionally, the Veteran asserts that his service-connected disabilities are so severe as to require a higher level of care in addition to the need for regular aid and attendance.  The Board observes that the Veteran is currently receiving special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), but that the Veteran asserts that he is entitled to special monthly compensation under 38 U.S.C.A. § 1114(r)(1), (r)(2), as he is in need of personal home health-care services on a daily basis.   As such, the Veteran should also be afforded a new VA aid and attendance examination which specifically addresses whether personal home health-care, or residential institutional care, is required.  

Moreover, the Veteran asserts that he has peripheral neuropathy of the upper extremities related to his chemotherapy for Burkitt's lymphoma.  The 
Board observes that the Veteran was afforded a VA examination in April 2005 as to his claim for service connection of peripheral neuropathy of the upper extremities.  The VA examiner, following a physical examination, stated that the Veteran should be evaluated with nerve conduction studies for the possibility of superimposed compressive neuropathy.  The VA examiner did not issue a diagnosis or provide an opinion.  However, the record does not reflect that the Veteran underwent such testing, and that the evidence is unclear whether the Veteran has peripheral neuropathy of the upper extremities secondary to his chemotherapy treatment for his service-connected Burkitt's lymphoma.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding his claim for service connection of peripheral neuropathy of the upper extremities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since October 2012.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bladder dysfunction due to pelvic/bladder resection.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected resection of the axilla and neck lymph nodes.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected abdomen scars.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lung dysfunction due to chemotherapy.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

6.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected vision changes due to chemotherapy.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

7.  Schedule the Veteran for a VA peripheral neuropathy examination to determine whether the Veteran has peripheral neuropathy of the upper extremities related to the Veteran's active service.  

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any peripheral neuropathy of the upper extremities is related to any in-service event, including his chemotherapy treatment for Burkitt's lymphoma.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

8.  Schedule the Veteran for a VA aid and attendance examination which specifically addresses whether the Veteran's service-connected disabilities require personal home health-care services on a daily basis or residential institutional care.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

9.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


